United States Court of Appeals
                        For the First Circuit
                       ____________________


No. 98-1036

             ASSOCIATION OF INTERNATIONAL AUTOMOBILE
       MANUFACTURERS, INC., DAIMLERCHRYSLER CORPORATION,
         FORD MOTOR COMPANY, GENERAL MOTORS CORPORATION
           AND MASSACHUSETTS STATE AUTOMOBILE DEALERS
                        ASSOCIATION, INC.,
                      Plaintiffs, Appellees,

                                 v.

           COMMISSIONER, MASSACHUSETTS DEPARTMENT OF
                   ENVIRONMENTAL PROTECTION,
                     Defendant, Appellant.

                       ____________________

No. 99-2245

               ALLIANCE OF AUTOMOBILE MANUFACTURERS;
              ASSOCIATION OF INTERNATIONAL AUTOMOBILE
                        MANUFACTURERS, INC.,
                            Petitioners,

                                 v.

         UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,
                           Respondent.

                       ____________________

                  COMMONWEALTH OF MASSACHUSETTS,
                            Intervenor.

                       ____________________

                           ERRATA SHEET

     The opinion of this court issued on March 27, 2000 is amended as
follows:
Page 3, line 14 should read: " . . . 163 F.3d 174 . . ."
Page 4, line 3 should read: " . . . 163 F.3d 174."
Page 6, line 18 should read: " . . . 163 F.3d 174."




                        -2-